Exhibit 10.45

 

LOGO [g476466ex10_46logo.jpg]

August 11, 2012

Craig R. Raymond

11 Cranberry Lane

Hingham, MA 02043

Dear Craig:

We are very excited at the prospect of you accepting our offer as Senior Vice
President, and Chief Strategy Officer of Symetra Life Insurance Company. With
your experience and track record, we look forward to having you join our team.
In this position, you will report directly to Tom Marra, CEO. Your office will
be located in Connecticut.

Our offer includes the following elements:

Base Salary:

Your base salary will be $12,884.61 each bi-weekly pay period, equivalent to
$335,000 annually.

Annual Incentive Bonus:

Your target bonus under the Annual Incentive Bonus (AIB) will be 50% of your
eligible earnings. Eligible earnings, as defined for the Annual Incentive Bonus,
include your aggregate base salary paid during the applicable plan year before
any salary reduction contributions to a flexible spending account, health
savings account, medical benefit plan, transportation plan, or 401(k) plan.
Eligible earnings do not include cash incentives, bonuses, deferred
compensation, company contributions to 401(k), medical or insurance benefit
plan, fringe benefits, severance pay, long-term disability benefits, or any
other payments or benefits. Your bonus can range from 0% to 200% of your target
based on Company performance and your individual performance. However, for the
2012 plan year you will receive your full target bonus of $167,500 in March,
2013.

Long Term Incentive:

You will also participate in the Symetra Financial Corporation Equity Plan. At
commencement of your employment, you will receive a long-term incentive grant
for the three-year 2012-2014 performance cycle with a grant value of $300,000.
The grant will be apportioned between Performance Units (grant amount of
$175,000) and Restricted Stock (grant value of $125,000). Performance Units will
have an initial value of $100 per unit and could grow in value each year by the
Company’s modified operating return on equity. The earned value of the
Performance Units at the end of 2014 will vary from 0% to 200% of target based
on the Company’s average annual modified operating return on equity. The target
for the 2012-2014 cycle is 9.6%. The actual number of shares of restricted stock
will be determined by the closing price of SYA on your hire date. These grants
are subject to all of the terms and conditions of the Performance Unit Award and
Restricted Stock Award Agreements, including “double-trigger” change in control
protections. We would expect you to be eligible for similar annual grants in
future years.

Sign-on Bonus:

You will receive a one-time sign-on bonus of $200,000 (gross). This additional
incentive will be paid out on your first paycheck with Symetra. If your
employment ends either voluntarily or involuntarily before your first
anniversary date, you will be required to return the full amount of your sign-on
bonus to Symetra.

Symetra Life Insurance Company • 777 108th Avenue NE, Suite 1200 • Bellevue, WA
98004-5135 • www.symetra.com

Mailing Address: PO Box 34690 • Seattle, WA 98124-1690 • Phone 1-800-796-3872 •
TTY/TDD 1-800-833-6388



--------------------------------------------------------------------------------

Benefits:

From your first day of employment, you will be eligible to participate in
Symetra’s contributory health, dental and insurance plans, and 401(k) plan. Your
vacation accrual will begin at the rate of 20 days per year instead of the
normal 10 day schedule. The accrual rate will remain at 20 days per year, until
your 11th employment anniversary, at which point it will increase in accordance
with the standard accrual schedule.

Symetra will pay for financial planning assistance through Ayco for up to
$16,000 per year. Symetra will pay Ayco directly although you will be
responsible for the additional taxes as the $16,000 is considered taxable
income.

Relocation:

Symetra will provide relocation services through Archibald Relocation which
includes home sale and home finding assistance. Symetra will also cover approved
expenses associated with packing/unpacking of household goods, movement of goods
over-the road and moving of up to two personal vehicles to the Hartford, CT
area. Symetra will also pay non-recurring closing costs (excluding real estate
broker commissions) related to the sale and purchase of a home as a result of
your relocation to We expect you to have your move completed within 6 months of
your start date. You will also receive an additional amount of $25,000 (net) to
assist with various relocation expenses. The foregoing benefits and
reimbursements provided during any calendar year will not affect the benefits
and reimbursements to be provided to you in any other calendar year, and the
right to such benefits and reimbursements cannot be liquidated or exchanged for
any other benefit and will be provided in accordance with IRC Section 409A and
the regulations thereunder. Further, in the case of reimbursement payments, such
payments will be made to you promptly and no later than the last day of the
calendar year following the calendar year in which the underlying cost or
expense is incurred.

Severance:

In the event your employment with Symetra is terminated by Symetra for reasons
other than cause during your first two years of employment, you will receive
separation pay equal to two times your base salary and one time your target
Annual Incentive Bonus, provided you execute and not rescind Symetra’s standard
Agreement and Release (“Agreement”), which the company will provide to you
within 10 days of your termination date. You must sign your Agreement within 45
days of receipt of the Agreement, and payment shall be made within 20 days of
our receipt of your executed Agreement. Should your employment be terminated by
Symetra at some later date you will receive severance in accordance with the
prevailing practice of the company at that time.

Symetra is making this offer of employment based in part on your representation
that you are not currently subject to a written employment contract or any
restrictive covenants with a former employer that you would be violating when
performing your responsibilities for Symetra. You may not bring any confidential
or proprietary information from any former employer to Symetra, or use to the
benefit of or disclose to Symetra any such information at any time.

There is no intent in this letter to establish or imply a contract of
employment. Our policy is that no representative or employee of the company has
the authority to make any pre-employment agreements or employment contracts
which would imply guarantees of minimum length of employment.

We are very excited about your role in Symetra’s future. I truly look forward to
working with you to help make Symetra the premier company in the industry.

 

Sincerely,   Agreed, LOGO [g476466ex10_46sig1.jpg]   LOGO
[g476466ex10_46sig2.jpg] Chris Katzmar Holmes   Craig R. Raymond Sr. Vice
President   Human Resources and Administration  

Symetra Life Insurance Company • 777 108th Avenue NE, Suite 1200 • Bellevue, WA
98004-5135 • www.symetra.com

Mailing Address: PO Box 34690 • Seattle, WA 98124-1690 • Phone 1-800-796-3872 •
TTY/TDD 1-800-833-6388